DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 has been entered and considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 26, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 13, 26, and 39, the claims recite “the pre-configuration,” which lacks antecedent basis. It is therefore if claims 13, 26, and 39 were intended to depend from claims 12, 25, and 38 respectively which provide the antecedent basis term “a pre-configuration,” or if “the pre-configuration” in claims 13, 26, and 39 should instead recite “a pre-configuration.” Claims 13, 26, and 39 are thus indefinite. For the purpose of this examination, the Examiner will interpret “the pre-configuration” recited in claims 13, 26, and 39 as “a pre-configuration.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12-14, 23, 25-27, 36, and 38-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashraf et al. (US 2021/0204250, Ashraf hereinafter).
	Regarding claims 1, 14, 27, and 40, Ashraf teaches a method, a non-transitory computer-readable storage medium (Memory may include software, firmware, and/or control parameters; Ashraf; Figs. 2, 6, 8, and 12; [0133]), and a wireless communication device (User Equipment (UE); Ashraf; Figs. 2, 6, 8, and 12; [0049], [0131]) comprising: 	a transceiver (The UE may be comprised of radio interface(s), which may be broadly reasonably interpreted as a transceiver; Ashraf; Figs. 2, 6, 8, and 12; [0132]); 	a memory (The UE may be comprised of a memory; Ashraf; Figs. 2, 6, 8, and 12; [0133]); and 	at least one processor coupled to the transceiver and the memory (The UE may be comprised of processor(s) coupled to the memory and the radio interface(s). The Examiner would also like to note that the processor, memory, and radio interface(s) alone and/or in combination may also be broadly reasonably interpreted as all of the means plus function limitations recited in claims 27-39; Ashraf; Figs. 2, 6, 8, and 12; [0133]), wherein the at least one processor and the memory are configured to: 		transmit an initial sidelink communication (As can be seen for instance in at least Fig. 2 and its corresponding description, a first stage SCI (e.g., SCI1) may be transmitted, which may be broadly reasonably interpreted as an initial sidelink communication; Ashraf; Figs. 2, 6, and 8; [0049]), wherein an initial sidelink control information (SCI) transmission includes an indication of resources reserved for a subsequent sidelink communication (The receiving UE may use the first stage SCI to determine resource information regarding a second stage SCI (i.e., a subsequent sidelink communication) that enables the receiving UE to receive and decode the second stage SCI. The first stage SCI (i.e., the initial sidelink control information) may thus be broadly reasonably interpreted as including an indication of resources reserved for a subsequent sidelink communication. The Examiner would also like to note that the assistance information transmitted to the receiving UE and used for reception of SCI may also be broadly reasonably interpreted as an initial sidelink control information that includes an indication of resources reserved for a subsequent sidelink communication; Ashraf; Figs. 2, 6, and 8; [0049]-[0050]); 		apply a transmission restriction for the subsequent sidelink communication (The receiving UE may use the first stage SCI to reduce the complexity of receiving the second stage SCI in a significant manner, e.g., by narrowing down the possible search space(s), possible MCSs, possible SCI formats, and/or possible aggregation levels. Actions such as narrowing down possible search space(s), possible MCSs, possible SCI formats, and/or possible aggregation levels may be broadly reasonably interpreted as applying a transmission restriction for the subsequent sidelink communication. Both the first stage SCI and the second stage SCI are also transmitted according to a transmission configuration (which can be seen for instance in at least Fig. 5), and two or more of the SCI formats can be the same. Transmission of the second stage SCI according to such a transmission configuration may also be broadly reasonably interpreted as applying a transmission restriction for the subsequent sidelink communication; Ashraf; Figs. 2, 5-6, and 8; [0049]-[0050], [0073]), wherein the transmission restriction is based on a transmission characteristic associated with transmitting the initial sidelink communication (Narrowing down the possible search space(s), possible MCSs, possible SCI formats, and/or possible aggregation levels based on the first SCI may be broadly reasonably interpreted as a transmission restriction that is based on a transmission characteristic associated with transmitting the initial sidelink communication. Additionally, transmission of the second stage SCI according to a same format as the first SCI may also be broadly reasonably interpreted as a transmission restriction that is based on a transmission characteristic associated with transmitting the initial sidelink communication; Ashraf; Figs. 2, 5-6, and 8; [0049]-[0050], [0073]); and 		transmit the subsequent sidelink communication according to the transmission restriction (As can be seen for instance in at least Fig. 2 and its corresponding description, the second stage SCI (e.g., SCI2) may be transmitted, which may be broadly reasonably interpreted as the subsequent sidelink communication. As was also discussed above, SCI2 may be received by using SCI1 to reduce the complexity of receiving the second stage SCI in a significant manner, e.g., by narrowing down the possible search space(s), possible MCSs, possible SCI formats, and/or possible aggregation levels, which may be broadly reasonably interpreted as receiving SCI2 (i.e., the subsequent sidelink communication) according to the transmission restriction; Ashraf; Figs. 2, 5-6, and 8; [0049]-[0050], [0073]).	Regarding claims 10, 23, and 36, Ashraf teaches the limitations of claims 1, 14, and 27 respectively.	Ashraf further teaches the at least one processor and the memory configured to transmit the subsequent sidelink communication are further configured to apply the transmission restriction to each of the initial SCI transmission and a subsequent SCI transmission (Both the first stage SCI and the second stage SCI may be transmitted according to a transmission configuration (which can be seen for instance in at least Fig. 5), and two or more of the SCI formats can be the same. Requirements of such transmission configurations may be broadly reasonably interpreted as a transmission restriction as was also discussed in the independent claims above, and the first stage SCI and the second stage SCI may be broadly reasonably interpreted as being transmitted using the same transmission configuration (i.e., the same transmission restriction). The UE may thus be broadly reasonably interpreted as transmitting the subsequent sidelink communication by applying the transmission restriction to each of the initial SCI transmission and a subsequent SCI transmission; Ashraf; Figs. 2, 5-6, and 8; [0049]-[0050], [0073]).	Regarding claims 12, 25, and 38, Ashraf teaches the limitations of claims 1, 14, and 27 respectively.	Ashraf further teaches the transmission restriction is applied according to a pre-configuration (Assistance information (which as discussed in the independent claims may be broadly reasonably interpreted as a transmission restriction) may be preconfigured in the UEs. The assistance information may also include the configuration used for the subsequent sidelink communication (which can be seen for instance in at least Fig. 5), which may also be broadly reasonably interpreted as a transmission restriction as was also discussed in the independent claims above. Resource pools (which may also be broadly reasonably interpreted as a transmission restriction) may also be preconfigured. The transmission restriction may thus be broadly reasonably interpreted as being applied according to a pre-configuration; Ashraf; Figs. 2, 5-6, and 8; [0038], [0044]-[0047], [0049]-[0050], [0073]).	Regarding claims 13, 26, and 39, Ashraf teaches the limitations of claims 1, 14, and 27 respectively.	Ashraf further teaches the pre-configuration (Assistance information (which as discussed in the independent claims may be broadly reasonably interpreted as a transmission restriction) may be preconfigured in the UEs. The assistance information may also include the configuration used for the subsequent sidelink communication (which can be seen for instance in at least Fig. 5), which may also be broadly reasonably interpreted as a transmission restriction as was also discussed in the independent claims above. Resource pools (which may also be broadly reasonably interpreted as a transmission restriction) may also be preconfigured. The transmission restriction may thus be broadly reasonably interpreted as being applied according to a pre-configuration; Ashraf; Figs. 2, 5-6, and 8; [0038], [0044]-[0047], [0049]-[0050], [0073]) includes at least one of: 	an indication to enable or disable the transmission restriction (Assistance information (which as discussed in the independent claims may be broadly reasonably interpreted as a transmission restriction) may be preconfigured in the UEs. The assistance information may also include the configuration used for the subsequent sidelink communication (which can be seen for instance in at least Fig. 5), which may also be broadly reasonably interpreted as a transmission restriction as was also discussed in the independent claims above. Resource pools (which may also be broadly reasonably interpreted as a transmission restriction) may also be preconfigured. The data indicating all of such transmission restriction may be broadly reasonably interpreted indicating to enable such transmission restrictions; Ashraf; Figs. 2, 5-6, and 8; [0038], [0044]-[0047], [0049]-[0050], [0073]), or 	an indication to select the transmission restriction from a plurality of transmission restrictions (Assistance information (which as discussed in the independent claims may be broadly reasonably interpreted as a transmission restriction) may be preconfigured in the UEs. The assistance information may also include the configuration used for the subsequent sidelink communication (which can be seen for instance in at least Fig. 5), which may also be broadly reasonably interpreted as a transmission restriction as was also discussed in the independent claims above. Resource pools (which may also be broadly reasonably interpreted as a transmission restriction) may also be preconfigured. Data such as configuration options for the transmission configuration and available resource pools for the subsequent sidelink transmission may be broadly reasonably interpreted as an indication to select the transmission restriction from a plurality of transmission restrictions; Ashraf; Figs. 2, 5-6, and 8; [0038], [0044]-[0047], [0049]-[0050], [0073]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9, 11, 15-22, 24, 28-35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0204250, Ashraf hereinafter) in view of Chen et al. (US 2022/0061041, Chen hereinafter).	Regarding claims 2, 15, and 28, Ashraf teaches the limitations of claims 1, 14, and 27 respectively.	However, Ashraf does not specifically disclose the at least one processor and the memory configured to apply the transmission restriction are further configured to restrict selection of a subsequent precoder for precoding the subsequent sidelink communication	Chen teaches the at least one processor and the memory configured to apply the transmission restriction are further configured to restrict selection of a subsequent precoder for precoding the subsequent sidelink communication (Transmission schemes for the second stage SCI may include precoder-based multi-antenna transmission. The second stage SCI portion of the PSSCH and the corresponding data portion of the PSSCH may be transmitted using the same transmission scheme, which may be broadly reasonably interpreted as using the same precoder for both of such transmissions when a precoder-based multi-antenna transmission scheme is used. Such a use of the same precoder for the second stage SCI and the corresponding data portion of the PSSCH may be broadly reasonably interpreted as a restriction on the selection of the precoder for the second stage SCI. The UE may thus be broadly reasonably interpreted as applying a transmission restriction to restrict selection of a subsequent precoder for precoding the subsequent sidelink communication; Chen; Figs. 3-9; [0036], [0046]-[0049]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding sidelink transmission with the teachings as in Ashraf regarding sidelink transmission. The motivation for doing so would have been to increase performance by improving spectrum efficiency without increasing decoding complexity (Chen; [0043], [0045]-[0049]).	Regarding claims 3, 16, and 29, Ashraf and Chen teach the limitations of claims 2, 15, and 28 respectively.	Chen further teaches the at least one processor and the memory are further configured to use a same precoder for an initial precoder for precoding the initial sidelink communication and the subsequent precoder (Both the first stage SCI and the second stage SCI may be generated, processed, and transmitted using precoder-based multi-antenna transmission. Because Chen does not contain any language requiring different precoders, the UE may be broadly reasonably interpreted as being capable of using a same precoder for the first stage SCI and the second stage SCI. The UE may thus be broadly reasonably interpreted as being configured to use a same precoder for an initial precoder for precoding the initial sidelink communication and the subsequent precoder; Chen; Figs. 3-9; [0036], [0046]-[0049]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding sidelink transmission with the teachings as in Ashraf regarding sidelink transmission. The motivation for doing so would have been to increase performance by improving spectrum efficiency without increasing decoding complexity (Chen; [0043], [0045]-[0049]).	Regarding claims 4, 17, and 30, Ashraf and Chen teach the limitations of claims 3, 16, and 29 respectively.	Chen further teaches the initial SCI transmission further includes an indication of resources reserved for an additional subsequent sidelink communication (The first stage SCI may indicate selected time-frequency resources in which the respective UE will transmit the PSSCH, which may include both the second stage SCI and data such as a transport block. Such a PSSCH data transmission may be broadly reasonably interpreted as an additional subsequent sidelink communication. The first stage SCI (i.e., the initial SCI transmission) may thus be broadly reasonably interpreted as including an indication of resources reserved for an additional subsequent sidelink communication; Chen; Figs. 3-9; [0005]-[0007], [0033]-[0036], [0046]-[0049]), and wherein the additional subsequent sidelink communication is transmitted using the same precoder (The PSSCH may be transmitted using a precoder-based multi-antenna transmission scheme, and the second stage SCI and the data portion of the PSSCH may be transmitted using the same transmission scheme and the same antenna ports. The data portion of the PSSCH (i.e., the additional subsequent sidelink communication) may thus be broadly reasonably interpreted as being transmitted using the same precoder; Chen; Figs. 3-9; [0036], [0046]-[0049]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding sidelink transmission with the teachings as in Ashraf regarding sidelink transmission. The motivation for doing so would have been to increase performance by improving spectrum efficiency without increasing decoding complexity (Chen; [0043], [0045]-[0049]).	Regarding claims 5, 18, and 31, Ashraf and Chen teach the limitations of claims 2, 15, and 28 respectively.	Chen further teaches an initial precoder for precoding the initial sidelink communication includes an initial control precoder for precoding a control portion of the initial sidelink communication (Both the first stage SCI and the PSSCH may be generated, processed, and transmitted using precoder-based multi-antenna transmission. The first SCI (i.e., the initial sidelink communication) may thus be broadly reasonably interpreted as being transmitted using an initial precoder. Such an initial precoder may also be broadly reasonably interpreted as being “for precoding a control portion of the initial sidelink communication.” The Examiner would like to note that such “for” language may be broadly reasonably interpreted as intended use language; Chen; Figs. 3-9; [0036], [0046]-[0049]) and an initial data precoder for precoding a data portion of the initial sidelink communication (Both the first stage SCI and the PSSCH may be generated, processed, and transmitted using precoder-based multi-antenna transmission. The first SCI (i.e., the initial sidelink communication) may thus be broadly reasonably interpreted as being transmitted using an initial precoder. The Examiner would like to note that such “for” language may be broadly reasonably interpreted as intended use language and not as requiring that the initial precoder actually be used for precoding a data portion of the initial sidelink communication (and such a data portion is not required by the claims); Chen; Figs. 3-9; [0036], [0046]-[0049]), and the subsequent precoder includes a subsequent control precoder for precoding a control portion of the subsequent sidelink communication and a subsequent data precoder for precoding a data portion of the subsequent sidelink communication (The PSSCH may be transmitted using a precoder-based multi-antenna transmission scheme, and the PSSCH may be comprised of the second stage SCI and a data portion of the PSSCH. The precoder for the PSSCH may thus be broadly reasonably interpreted as a subsequent precoder that includes both a subsequent control precoder for precoding a control portion of the subsequent sidelink communication and a subsequent data precoder for precoding a data portion of the subsequent sidelink communication. The Examiner would like to note that such “for” language may be broadly reasonably interpreted as intended use language; Chen; Figs. 3-9; [0036], [0046]-[0049]), and 	wherein the at least one processor and the memory are further configured to perform at least one of: 		use a same control precoder for the initial control precoder and the subsequent control precoder (Both the first stage SCI and the second stage SCI may be generated, processed, and transmitted using precoder-based multi-antenna transmission. Because Chen does not contain any language requiring different precoders, the UE may be broadly reasonably interpreted as being capable of using a same precoder for the first stage SCI and the second stage SCI. The UE may thus be broadly reasonably interpreted as being configured to use a same precoder (which may be broadly reasonably interpreted as a control precoder) for the initial precoder for precoding the initial sidelink communication and the subsequent precoder; Chen; Figs. 3-9; [0036], [0046]-[0049]), or 		use a same data precoder for the initial data precoder and the subsequent data precoder (Both the first stage SCI and the second stage SCI may be generated, processed, and transmitted using precoder-based multi-antenna transmission. Because Chen does not contain any language requiring different precoders, the UE may be broadly reasonably interpreted as being capable of using a same precoder for the first stage SCI and the second stage SCI. The UE may thus be broadly reasonably interpreted as being configured to use a same precoder (which may be broadly reasonably interpreted as a data precoder) for the initial precoder for precoding the initial sidelink communication and the subsequent precoder; Chen; Figs. 3-9; [0036], [0046]-[0049]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding sidelink transmission with the teachings as in Ashraf regarding sidelink transmission. The motivation for doing so would have been to increase performance by improving spectrum efficiency without increasing decoding complexity (Chen; [0043], [0045]-[0049]).	Regarding claims 6, 19, and 32, Ashraf teaches the limitations of claims 1, 14, and 27 respectively.	However, Ashraf does not specifically disclose the at least one processor configured to apply the transmission restriction is configured to use a same reference signal port to transmit each of the initial sidelink communication and the subsequent sidelink communication	Chen teaches the at least one processor configured to apply the transmission restriction is configured to use a same reference signal port to transmit each of the initial sidelink communication and the subsequent sidelink communication (The first stage SCI may also indicate antenna ports for transmission of the PSSCH, and the PSSCH may be transmitted such that the DMRS for the second stage SCI in the PSSCH (i.e., a reference signal associated with the subsequent sidelink communication) may be quasi co-located (QCL’ed) with the DMRS for the first stage SCI (i.e., a reference signal associated with the initial sidelink communication), which may also be broadly reasonably interpreted as transmitting the PSSCH by applying a transmission restriction. Such QCL’ed reference signals associated with both the first stage SCI and the second stage SCI may be broadly reasonably interpreted as using a same reference signal port to transmit the first stage SCI and the second stage SCI. The UE may thus be broadly reasonably interpreted as applying the transmission restriction is configured to use a same reference signal port to transmit each of the initial sidelink communication and the subsequent sidelink communication; Chen; Figs. 3-9; [0005]-[0007], [0033]-[0036], [0046]-[0049]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding sidelink transmission with the teachings as in Ashraf regarding sidelink transmission. The motivation for doing so would have been to increase performance by improving spectrum efficiency without increasing decoding complexity (Chen; [0043], [0045]-[0049]).	Regarding claims 7, 20, and 33, Ashraf and Chen teach the limitations of claims 6, 19, and 32 respectively.	Chen further teaches the initial SCI transmission further includes an indication of resources reserved for an additional subsequent sidelink communication (The first stage SCI may indicate selected time-frequency resources in which the respective UE will transmit the PSSCH, which may include both the second stage SCI and data such as a transport block. Such a PSSCH data transmission may be broadly reasonably interpreted as an additional subsequent sidelink communication. The first stage SCI (i.e., the initial SCI transmission) may thus be broadly reasonably interpreted as including an indication of resources reserved for an additional subsequent sidelink communication; Chen; Figs. 3-9; [0005]-[0007], [0033]-[0036], [0046]-[0049]), and wherein the additional subsequent sidelink communication is transmitted using the same reference signal port (The second stage SCI (i.e., the subsequent sidelink communication) and the data portion of the PSSCH (i.e., the additional subsequent sidelink communication) may be transmitted using the same antenna ports and according to the same transmission scheme having DMRS that is QCL’ed with the DMRS of the first stage SCI. The additional subsequent sidelink communication may thus be broadly reasonably interpreted as being transmitted using the same reference signal port; Chen; Figs. 3-9; [0005]-[0007], [0033]-[0036], [0046]-[0049]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding sidelink transmission with the teachings as in Ashraf regarding sidelink transmission. The motivation for doing so would have been to increase performance by improving spectrum efficiency without increasing decoding complexity (Chen; [0043], [0045]-[0049]).	Regarding claims 8, 21, and 34, Ashraf teaches the limitations of claims 1, 14, and 27 respectively.	However, Ashraf does not specifically disclose the at least one processor and the memory configured to apply the transmission restriction are further configured to quasi co-locate reference signal ports used to transmit each of the initial sidelink communication and the subsequent sidelink communication.	Chen teaches the at least one processor and the memory configured to apply the transmission restriction are further configured to quasi co-locate reference signal ports used to transmit each of the initial sidelink communication and the subsequent sidelink communication (The first stage SCI may also indicate antenna ports for transmission of the PSSCH, and the PSSCH may be transmitted such that the DMRS for the second stage SCI in the PSSCH (i.e., a reference signal associated with the subsequent sidelink communication) may be quasi co-located (QCL’ed) with the DMRS for the first stage SCI (i.e., a reference signal associated with the initial sidelink communication), which may also be broadly reasonably interpreted as transmitting the PSSCH by applying a transmission restriction. Such QCL’ed reference signals associated with both the first stage SCI and the second stage SCI may be broadly reasonably interpreted as quasi co-locating reference signal ports used to transmit the first stage SCI and the second stage SCI. The UE may thus be broadly reasonably interpreted as applying the transmission restriction are further configured to quasi co-locate reference signal ports used to transmit each of the initial sidelink communication and the subsequent sidelink communication; Chen; Figs. 3-9; [0005]-[0007], [0033]-[0036], [0046]-[0049]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding sidelink transmission with the teachings as in Ashraf regarding sidelink transmission. The motivation for doing so would have been to increase performance by improving spectrum efficiency without increasing decoding complexity (Chen; [0043], [0045]-[0049]).	Regarding claims 9, 22, and 35, Ashraf and Chen teach the limitations of claims 8, 21, and 34 respectively.	Chen further teaches the reference signal ports are quasi co-located based on at least one of average gain, a Type A quasi co-location, a Type D quasi co-location, and/or a spatial domain transmission filter (The reference signals may be QCL’ed e.g., using Type-A and/or Type-D QCl'ed relation. The reference signal ports may thus be broadly reasonably interpreted as being quasi co-located based on at least one of average gain, a Type A quasi co-location, a Type D quasi co-location, and/or a spatial domain transmission filter; Chen; Figs. 3-9; [0005]-[0007], [0033]-[0036], [0046]-[0049]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding sidelink transmission with the teachings as in Ashraf regarding sidelink transmission. The motivation for doing so would have been to increase performance by improving spectrum efficiency without increasing decoding complexity (Chen; [0043], [0045]-[0049]).	Regarding claims 11, 24, and 37, Ashraf teaches the limitations of claims 1, 14, and 27 respectively.	However, Ashraf does not specifically disclose the at least one processor and the memory configured to transmit the subsequent sidelink communication are further configured to apply the transmission restriction to each of an initial sidelink data transmission and a subsequent sidelink data transmission.	Chen teaches the at least one processor and the memory configured to transmit the subsequent sidelink communication are further configured to apply the transmission restriction to each of an initial sidelink data transmission and a subsequent sidelink data transmission (The first stage SCI may indicate selected time-frequency resources in which the respective UE will transmit the PSSCH, which may include both the second stage SCI and data such as a transport block. The second stage SCI and the PSSCH data may also share “transmission restrictions” such as being transmitted on the same antenna ports and sharing DMRS that is QCL’ed with the DMRS of the first stage SCI. The second stage SCI and the PSSCH data may thus be broadly reasonably interpreted as being transmitted according to the same transmission restrictions, and such a PSSCH data transmission may be broadly reasonably interpreted as an initial sidelink data transmission. The second stage SCI (i.e., the subsequent sidelink communication) may thus be broadly reasonably interpreted as being transmitted by applying the transmission restriction to each of an initial sidelink data transmission and a subsequent sidelink data transmission; Chen; Figs. 3-9; [0005]-[0007], [0033]-[0036], [0046]-[0049]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Chen regarding sidelink transmission with the teachings as in Ashraf regarding sidelink transmission. The motivation for doing so would have been to increase performance by improving spectrum efficiency without increasing decoding complexity (Chen; [0043], [0045]-[0049]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474